Order unanimously affirmed, without costs, without prejudice to the right of the appellant to seek further relief in the courts of this State. We recognize that the permanent status of the respondent husband has not been established and that the appellant may in the future obtain evidence establishing rights of visitation or custody, partial *1056or complete, that could be asserted in this forum. The courts of this State are, of course, open to her to present and litigate such issues. Present — Callahan, J. P., Breitel, Bastow, Botein and Bergan, JJ. [205 Misc. 216.] [See 284 App. Div. 844.]